Citation Nr: 1607456	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-17 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder (claimed as mental limitations).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to February 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision rendered by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for bilateral hearing loss, mental limitations, and a right leg condition.  

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in January 2010. A transcript of that hearing is of record.

In March 2012, the Veteran testified at a hearing at the RO before the undersigned. A transcript of that hearing is of record.

The Board remanded the case in June 2012 to afford the Veteran VA rating examinations and obtain outstanding VA treatment records.  The RO then issued a March 2013 rating decision granting entitlement to service connection for a right knee strain, and issued a Supplemental Statement of the Case (SSOC) the same month denying entitlement to service connection for bilateral hearing loss and an acquired psychiatric disorder.  The RO additionally granted service connection for radiculopathy of the right lower extremity in a November 2013 rating decision.  As such, the issue of entitlement to service connection for a right leg disorder is no longer before the Board.  

In June 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.
This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

The Board's June 2015 remand directives included readjudicating the claims in a SSOC.  This action was accomplished in an October 2015 SSOC.  However, the October 2015 SSOC was sent to the Veteran's incorrect mailing address.  The SSOC was returned as undeliverable in November 2015.  An October 2015 letter from the Board was sent to the Veteran's correct mailing address and was not returned as undeliverable.  To date, the Veteran has not been provided notice of the October 2015 SSOC and an opportunity to respond to it.  Thus, the Veteran was not provided an SSOC in accordance with the Board's June 2015 remand directives.  Accordingly, the Veteran's claims must be remanded for compliance with the Board's June 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the United States Court of Appeals for Veterans Claims (Court) or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders. 

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran and his representative a SSOC to the Veteran's correct address (as shown in an October 2015 letter from the Board).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




